Citation Nr: 0631000	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-10 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to January 
1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in April 2002, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in June 2005, 
a transcript of which is of record.

When the case was previously before the Board, the claim was 
remanded for additional development.  That development has 
been completed to the extent possible, and the case returned 
to the Board for further consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  A chronic low back condition was not present in service 
or for many years thereafter.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current low back 
condition is causally related to his active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in September 2003 and September 2005 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
private medical records, VA treatment records and examination 
reports, and the hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, private medical records, and the hearing 
transcript.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the veteran claims that his current low back 
condition was caused by lifting activities during active 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

While the evidence does show that the veteran has a current 
low back condition, the weight of competent medical evidence 
indicates that this condition was not present during service 
or caused by incidents of service.  For the reasons that 
follow, service connection for a low back condition is 
denied.

Service medical records reveal a single episode of low back 
pain in November 1969.  Impression was lumbar strain.  X-ray 
images taken that day were negative.  The veteran was placed 
on 48 hours of light duty and there is no follow up treatment 
for this condition.  At discharge, the veteran denied 
arthritis or recurrent back pain.  His discharge physical 
examination was likewise negative for any back condition.  
There is no evidence contemporaneous to service showing the 
veteran was injured or suffered from anything other than the 
acute back strain noted in November 1969 service medical 
records.

In November 2001, the veteran underwent a VA spine 
examination.  Service history was discussed and the veteran 
stated that he did a lot of heavy lifting while in service.  
Notes indicate that the veteran did not recall seeking 
medical attention for his condition while in service.  The 
veteran's chief complaint centered on back pain, which was 
said to be increasing over the years.  A 2001 x-ray report 
indicates that the veteran's spine and disc spaces are 
normal.  No evidence of fracture or acute injury was shown.  
After a comprehensive physical examination, the veteran was 
diagnosed with chronic lumbar syndrome of uncertain etiology.  
This examination is the first documented medical evidence of 
an abnormality in the veteran's lower back, and it is dated 
more than 30 years following the veteran's discharge.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

Private outpatient records from November 2001 through May 
2002 show continued complaints of back pain.  VA outpatient 
records from May 2002 also show the veteran's complaints of 
lumbar pain.  A psychiatric consultation report received in 
November 2004 indicates the veteran giving a history of a 
back injury in service, and that he currently has difficulty 
with his back.

In correspondence received May 2002, the veteran indicated 
that he was buried in sandbags following an explosion.  He 
also stated that he had to carry the bodies of dead enemy 
soldiers.  As noted above, however, there is no evidence in 
service medical or personnel records that these incidents 
caused injury.

The veteran gave testimony at his June 2005 hearing before 
the Board, but nothing revealed by the transcripts or 
subsequent development adds probative weight to the veteran's 
claim.  The veteran testified that his back was normal before 
service, and that he hurt his back carrying radios, rations, 
and ammunition, presumably in Vietnam.  He also testified 
that his back was "minor-aggravated" and that he made it 
through Vietnam with over the counter medication.  He stated 
that the lifting continued when he returned stateside.  
Within a year following service, the veteran reported seeing 
a private physician, but acknowledged that these records 
could not be located.  He later testified that the physician 
diagnosed him with a back strain or a pulled muscle.  

The veteran's spouse also testified that she met him about 
two years following service, and that the veteran complained 
to her of back pain during that time.  She also noted that 
the veteran said he hurt his back in service.  While she is 
competent to testify about what she heard, neither the 
veteran's contention about an in service injury or her 
recounting of his comments 35 years prior can be considered 
competent medical evidence of a service etiology for the 
veteran's current back condition.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (When the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.)  In this regard, the veteran's statements 
regarding his claimed disabilities are not supported by the 
objective medical evidence of record.  The veteran's wife 
further testified that his pain has waxed and waned over the 
years, and that she cannot recall how much medication he took 
closer to service.  Subsequent testimony revealed that the 
veteran had a post-service occupational history that included 
electrical and construction work.  None of this testimony is 
competent medical evidence which can serve to relate the 
current disability to service.

In April 2006, a VA examiner rendered an opinion on the 
veteran's disability claim.  The veteran's claims file was 
reviewed and pertinent service and medical history were 
discussed.  The examiner noted the veteran's prior VA spine 
examination and stated that a review of the record revealed 
no medical evidence establishing chronicity or continuity of 
treatment.  He then opined "it is not as likely as not that 
he has a back condition which is causally related to active 
service."  As the veteran's claims file was reviewed 
thoroughly, the Board finds this opinion to be highly 
probative evidence against the veteran's claim.  

In summary, there is no evidence of a chronic low back 
condition in service or for many years thereafter.  Competent 
medical evidence indicates only that the veteran has a 
current chronic lumbar syndrome, but there is no competent 
medical evidence linking this condition to service.  See 
Hickson, supra.  Accordingly, service connection for a low 
back condition is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d at 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


